Citation Nr: 1036254	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1992 to August 1994 
and from August 2000 to February 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran's appeal was previously before the Board in January 
2008, when the issue of service connection for PTSD was remanded 
for additional development.  The requested development has been 
completed, and the appeal has been returned to the Board for 
further review.  In view of a recent decision by the United 
States Court of Appeals for Veterans Claims (Court), this matter 
now needs additional development.  The issue has been 
recharacterized on the title page to reflect the development that 
will be explained in more detail below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As previously noted in the January 2008 remand, the Veteran also 
sought service connection for a psychiatric disorder variously 
diagnosed as bipolar and schizoaffective disorders in her 
September 2003 claim.  Service connection for a bipolar disorder 
was previously denied by the RO in unappealed October 2001 and 
January 2003 rating decisions.  The September 2004 rating 
decision on appeal did not address the Veteran's claim regarding 
bipolar and schizoaffective disorders, although her November 2004 
notice of disagreement addressed them.  But, in an April 2006 
rating decision, the RO declined to find that new and material 
evidence was received to reopen the veteran's claim for service 
connection for a bipolar disorder, although the record does not 
reflect that she perfected an appeal as to this matter.  As well, 
there is no indication that the RO adjudicated the veteran's 
claim for service connection for a schizoaffective disorder.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a 
prior claim for service connection has been denied, and a current 
claim contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required).  Thus, the matter of the Veteran's claim for 
service connection for a schizoaffective disorder or 
schizophrenia was referred to the RO for appropriate development 
and consideration in the prior remand.

Review of the record reveals that while the development requested 
on the PTSD issue was accomplished, no development as to the 
other disorders was accomplished, nor was any adjudication 
undertaken.  In view of the more recent guidance from the Court, 
all psychiatric disorders must be considered as part of a single 
claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Review of the record reveals that the appellant had some 
psychiatric treatment while in service.  She has had several 
different disorders diagnosed over the years, including a bipolar 
disorder, schizoaffective disorder, and schizophrenia.  A 
determination needs to be made as to whether any of these 
diagnoses or that of PTSD are more likely than not related to 
service.  See Clemons, supra.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a comprehensive VA psychiatric 
examination.  The claims files should be 
made available to the examiner for review 
prior to the entry of any opinion.  All 
indicated tests should be accomplished and 
all clinical findings set forth in detail.  
After reviewing the claims files and 
examining the appellant, the examiner 
should offer responses to the following:

(a) What is the most likely diagnosis for 
any acquired psychiatric pathology that is 
found?

(b) What is the most likely etiology for 
the disorder found?  Specifically, is it 
more likely than not (50 percent 
probability or greater) that the disorder 
had its onset during service or is related 
to any in-service occurrence or event?

(c) Did the disorder found clearly and 
unmistakably (unequivocally) pre-exist 
service, and if so, was it permanently 
made worse (as opposed to a temporary 
flare-up) by any in-service occurrence or 
event, or is it unequivocally demonstrated 
that any increase in severity was due to 
the natural progress of the disorder?

Please provide the medical reasoning used 
in reaching the answers to the above.  If 
a response cannot be made without resort 
to speculation, please indicate if there 
is additional development that could be 
undertaken that would make a definitive 
response possible.

2.  Thereafter, the RO/AMC should 
readjudicate the claim as cited on the 
title page, to include all psychiatric 
pathology identified.  To the extent the 
benefits sought are not granted, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion as to the ultimate outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


